                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CHARLES WAYNE ROGERS,

              Plaintiff,                                CASE NO. 17-14151

                                                        HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/


     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Charles Wayne Rogers brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of the Commissioner denying his application for

Supplemental Security Disability Income Benefits under Title XVI of the Social Security

Act, 42 U.S.C. § 1381 et seq. The case was referred to Magistrate Judge Elizabeth A.

Stafford pursuant to 28 U.S.C. § 636(b)(1)(B) to review the final decision.

       The parties filed cross-motions for summary judgment. In a Report and

Recommendation (“R&R”) dated January 17, 2019, Magistrate Judge Stafford

recommended that Plaintiff’s motion be granted and Defendant’s motion be denied and

the matter be remanded under sentence four of 42 U.S.C. § 405(g) for further

consideration consistent with this report and recommendation. In her R&R, the

Magistrate Judge informed the parties that objections to the R&R needed to be filed

within 14 days of service and that a party’s failure to file objections would waive any

further right of appeal. (ECF No. 19 at Page 12).
         Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,

GRANTS Plaintiff’s Motion for Summary Judgment, DENIES Defendant’s Motion for

Summary Judgment and REMANDS this matter under sentence four of 42 U.S.C.

§ 405(g) for further consideration consistent with this report and recommendation.


         IT IS SO ORDERED.


Date: March 8, 2019                                                 s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 8, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
